Citation Nr: 0804415	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.   06-01 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for flat 
feet (pes planus), and, if so, whether service connection is 
warranted.  

2.  Entitlement to service connection for a back and hip 
disorder, claimed as secondary to pes planus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In his December 2005 substantive appeal, the veteran 
requested a hearing before a member of the Board.  In a 
February 2007 written statement, the veteran withdrew his 
request.  

In his November 2004 claim to reopen a claim for service 
connection for flat feet, the veteran stated that he believed 
clear and unmistakable error had been committed in rating 
decisions dated in June 2000 and October 2000 that denied 
service connection for flat feet.  This statement can be 
reasonably construed as a claim for clear and unmistakable 
error in those decisions.  

There is no indication that the RO has adjudicated that 
claim.  The veteran's claim of clear and unmistakable error 
is referred to the RO for appropriate action.  That matter is 
not before the Board at this time.  


FINDINGS OF FACT

1.  In an October 2000 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for pes 
planus and notified him of that decision and of his appellate 
rights the following month.  He did not appeal that decision.  

2.  Evidence added to the record since the October 2000 
rating decision is not cumulative or redundant of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for pes 
planus.  

3.  Pes planus was noted upon the veteran's entrance 
acceptance and enrollment into active service.  

4.  The veteran's pes planus did not increase in severity 
during his active service.  

5.  Service connection for pes planus has not been 
established.  

6.  A low back/hip disorder did not have onset during 
service, did not manifest within one year of separation from 
active duty, and is not otherwise etiologically linked to the 
veteran's active service.  


CONCLUSIONS OF LAW

1.  The October 2000 rating decision that denied service 
connection for pes planus is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the October 2000 rating decision 
that denied service connection for pes planus is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for pes planus have 
not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 2007).

4.  The criteria for service connection for a low back/hip 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the decision on appeal, the veteran's claim for 
service connection for pes planus was denied by the RO in an 
October 2000 rating decision.  The veteran was notified of 
that decision and of his appellate rights the following month 
and did not appeal the decision.  The decision thus became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007). 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  

In the October 2000 rating decision, the RO explained that no 
evidence of record showed the veteran to have pes planus.  
Without evidence that the veteran had the claimed disability, 
there could be no further meaningful determination as to the 
service incurrence or aggravation.  Hence, evidence showing 
that the veteran has pes planus will satisfy the criteria for 
reopening his claim.  

Prior to the October 2000 decision, evidence of record only 
showed that the veteran had been found to have second degree 
pes planus upon entrance into service and, at separation from 
service, had no recent problems.  Completely absent was any 
evidence that he had pes planus at any time contemporaneous 
to the filing of his claim in May 1999.  

Received since October 2000, is a VA podiatry note from July 
2002 reporting that the veteran complained of foot aches and 
pains since childhood.  The clinician made objective findings 
of forefoot varus on the right of less than 10 degrees and on 
the left of less than 5 degrees.  

The Board finds this to constitute new and material evidence 
and thus the claim must be reopened.  The VA now has 
objective findings that the veteran has this disorder.            

Having reopened the veteran's claim for entitlement to 
service connection for pes planus, the Board now turns to the 
merits of that claim.  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  

Service connection may also be granted, on a secondary basis, 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

Service medical records contain a report of medical 
examination conducted in August 1966, at the veteran's 
entrance and acceptance into service.  This examination 
report indicates an abnormal clinical evaluation of the 
veteran's feet with a notation of "pes planus 2 [degrees] 
NCD [not considered disqualifying]".  

Based on the above, the veteran's pes planus was noted at 
entrance and acceptance into service and is a preexisting 
disorder.  

Service medical records are absent for any reports of 
symptoms of, or treatment for, the veteran's feet, providing 
evidence against the claim that this condition was aggravated 
by service.  A report of a separation medical examination 
conducted in August 1969 indicates a normal clinical 
evaluation of the veteran's feet, providing more evidence 
against this claim.  

An associated report of medical history contains the 
veteran's endorsement that he either then had or had 
previously had foot trouble.  A physician's summary and 
elaboration, on the reverse side of the medical history 
report, states "Foot trouble - flat feet - bilateral - no 
recent problems."  It is important for the veteran to 
understand that such a finding provides very highly probative 
evidence against this claim.   

These records are strong evidence that the veteran's pes 
planus did not increase in severity during service because 
there are no complaints of symptoms during service, there was 
a normal clinical evaluation at separation from service, and 
a physician remarked at separation from service, consistent 
with the medical records, that there had been no recent 
problems.  

Post-service medical evidence, and lack thereof, also 
provides evidence against a finding that the veteran's pes 
planus increased in severity during service.  The first post-
service mention of pes planus is the veteran's May 1999 
claim, denied in 2000, coming some 30 years after separation 
from active duty.  Even then, there are no reports of 
symptoms, those first coming in July 2002 VA podiatry notes.  
Those notes provide evidence against his claim as he reported 
that he had suffered foot aches and pains since childhood and 
tried over-the-counter shoe inserts with little improvement.  
This is not a statement of an increase in severity during 
service but of an ongoing problem tolerated by the veteran 
since before his entrance into service.  

The absence of any report of symptoms during service and for 
over thirty years after separation from service is evidence 
against a finding that his preexisting pes planus was 
aggravated by service.  Cf. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Had his pes planus increased in severity 
during service one would expect, at the very minimum, some 
report of symptoms earlier than those found in the record.  

In the veteran's December 2005 substantive appeal, he stated 
"my flat feet were aggravated due to my military service.  
This aggravation was caused by a combination of hard work, 
heavy lifting, combat boots, long marches, and field 
deployments in heavy construction.  It follows sound medical 
principles that work of this type could and did aggravate a 
preexisting condition."  

This argument does is not competent evidence of aggravation 
of the veteran's pes planus during service.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).   However, here the veteran does not provide 
evidence as to "observable" symptomatology.  

The veteran has not demonstrated a competent basis for this 
argument that his pes planus was aggravated by service and, 
more importantly, has not demonstrated that he possesses the 
requisite medical knowledge to render such an opinion.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

An opinion as to an increase in severity of pes planus, 
occurring over a many year period, is not the type of opinion 
of which a layperson is competent to render.  This is 
particularly evident in this case, where the veteran 
essentially asserts as medical fact that pes planus is always 
aggravated by hard work, heavy lifting, combat boots, long 
marches, and field deployments in heavy construction.  

The Board finds that the service and post-service medical 
record provides evidence against this claim, outweighing the 
veteran statements.  Based on the service and post service 
medical records the Board finds that the veteran's pes planus 
was not aggravated during his active service.  Thus, his 
claim for service connection (more appropriately for service 
aggravation) must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2007).  

As service connection or aggravation for pes planus is not 
established, the veteran's claim for service connection for a 
hip and back disorder as secondary to pes planus must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Also considered by the RO, and by the Board, is whether 
service connection for a hip and/or back disorder is 
warranted on a direct basis.  

Service medical records are absent for any reports of 
symptoms involving the veteran's back or hips.  The August 
1969 report of separation medical examination shows a normal 
clinical evaluation of the veteran's spine and musculo-
skeletal system.  In the associated report of medical 
history, the veteran indicated that he did not then have or 
had ever had recurrent back pain, arthritis or rheumatism, or 
bone, joint, or other deformity.  These records provide 
evidence that the veteran had no disorder of the back or hips 
during service.  

Post-service, the first report of back or hip symptoms is 
found in an August 1999 VA clinic note noting the veteran's 
report of intermittent right hip pain.  There is only an 
assessment of degenerative joint disease of the cervical 
spine.  There are no findings in those notes as to his hips 
or other portions of his back.  A VA x-ray report from June 
2000 found the veteran to have degenerative disc disease of 
his entire spine.  This followed the veteran's report of 
injury resulting from being kicked by a horse.  An October 
2001 VA clinical note reported that the veteran had 
degenerative joint disease of the hips.  There is no mention 
that these conditions had any relationship to the veteran's 
service.  

As there is no evidence of arthritis within one year of 
separation from service, the presumptive provisions for 
chronic diseases are not for application.  Additionally, the 
thirty year delay from separation from service until the 
first reported symptoms involving the veteran's hips or back 
is additional evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  No evidence of record 
supports a connection between these disorders and the 
veteran's service.  

In sum, the preponderance of evidence is against the 
veteran's claim for direct service connection for a hip and 
back disorder.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, notice as to assignment of effective dates and 
disability ratings was provided by a letter dated in March 
2006.  However, as that notice was not followed by a 
readjudication by the RO, the March 2006 letter did not cure 
the defect in notice.  Regardless, any error as to notice of 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claims was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
conditions.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the veteran in January 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in January 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the element required to establish 
service connection that were found insufficient in the 
previous denial.  Furthermore, as both the RO and the Board 
reopened the veteran's claim, any error as to the notice 
referred to in Kent is necessarily harmless error.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the second element listed above, evidence going to an 
inservice event, injury, or disease, is absent.  As to a 
claim for service aggravation of a preexisting disorder, 
evidence of an inservice occurrence is evidence showing that 
the preexisting disorder increased in severity during 
service.  As explained above, such evidence is completely 
lacking in this case (in fact, there is evidence against such 
a finding).  As to direct service connection for a hip or 
back disorder, the record is absent for any evidence of a hip 
or back disorder, including symptoms, during service and for 
many years after separation from service.  Because the 
inservice event, injury, or disease is absent for both 
claims, the Board declines to afford the veteran an 
examination or obtain a medical opinion.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records are associated 
with the claims file and the RO has obtained VA outpatient 
treatment records.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


